RESOLUCIÓN
El lunes 30 de agosto de 2004 el Servicio Nacional de Meteorología emitió un aviso de tormenta tropical para Puerto Rico, vigilancia de huracán para Vieques y Culebra, y vigilancia de inundaciones para las costas norte, noreste y noroeste de Puerto Rico ante la inminencia del paso del huracán Frances. En vista de la situación climatológica y el riesgo a la vida que pudiera representar este huracán, el Juez Presidente del Tribunal Supremo, Hon. Federico Her-nández Denton, concedió libre el 31 de agosto de 2004 a los empleados de la Rama Judicial con cargo a la licencia por desastre natural y decretó la suspensión de los trabajos en los tribunales y el cierre de las Secretarías.
Como resultado de lo anterior, y al amparo de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos en las distintas leyes, reglas o re-glamentos aplicables a los procedimientos y trámites judi-ciales, se aplicará lo dispuesto en los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. secs. 72 y 73), por lo que se considerará el 31 de agosto de 2004 como si fuera un día feriado. Cualquier término a vencer ese día se extenderá hasta el próximo día laborable.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo